 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for John P. Flaherty, III

 8
                                 UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:16-cr-080-APG-NJK

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
13          v.
                                                           (Third Request)
14   JOHN P. FLAHERTY, III,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Susan Cushman, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Heidi A. Ojeda,
20   Assistant Federal Public Defender, counsel for John P. Flaherty, III, that the Sentencing Hearing
21   currently scheduled on January 16, 2019 at the hour of 9:30 a.m., be vacated and continued to
22   February 28, 2019 at 9:00 am.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the government has a conflict with the currently scheduled date.
25          2.      Defendant is not incarcerated and does not object to a continuance.
26
 1           3.     Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice.
 3           This is the third request for continuance of the sentencing filed herein.
 4           DATED this 9th day of January, 2019.
 5
 6    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          Acting United States Attorney
 7
 8       /s/ Heidi A. Ojeda                               /s/ Susan Cushman
      By_____________________________                  By_____________________________
 9    HEIDI A. OJEDA                                   SUSAN CUSHMAN
      Assistant Federal Public Defender                Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-080-APG-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JOHN P. FLAHERTY, III,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   January 16, 2019 at the hour of 9:30 a.m. be vacated and continued to February 28, 2019 at

13   9:00 a.m. in Courtroom 6C.
                        9th day of January, 2019.
            DATED this ____
14
15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
